Name: Commission Regulation (EC) No 108/96 of 24 January 1996 opening a standing invitation to tender for the resale on the internal market of 200 000 tonnes of cereals transferred pursuant to Regulation (EC) No 2742/95 held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: plant product;  marketing;  Europe;  trade policy
 Date Published: nan

 No L 19/14 ( ENl Official Journal of the European Communities 25. 1 . 96 COMMISSION REGULATION (EC) No 108/96 of 24 January 1996 opening a standing invitation to tender for the resale on the internal market of 200 000 tonnes of cereals transferred pursuant to Regulation (EC) No 2742/95 held by the Spanish intervention agency tions laid down in Regulation (EEC) No 2131 /93 , for the resale on the internal market of :  100 000 tonnes of barley, and  100 000 tonnes of rye, held by the intervention agency. 2. Without prejudice to Regulation (EEC) No 2131 /93 , the following detailed rules shall apply to this tendering procedure :  only farmers in the regions of Spain to which the cereals in question have been transferred may partici ­ pate in the first two partial invitations to tender, subject to a limit of 50 tonnes. Article 2 1 . By way of derogation from Article 2 of Regulation (EEC) No 2131 /93 , the time limit for the submission of tenders for the first partial invitation to tender shall be set by the Spanish intervention agency (SENPA) at least five days beforehand . 2. The time limit for the submission of tenders for the last partial invitation to tender shall expire on 15 May 1996 . 3 . By way of derogation from Article 13 ( 1 ) of Regula ­ tion (EEC) No 2131 /93 , tenders shall be drawn up by reference to the actual quality of the lot to which the tender relates . 4 . Tenders shall be submitted to the Spanish interven ­ tion agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Whereas, on account of unusually severe weather condi ­ tions in Spain, which brought about a shortage of fodder, the Commission adopted Regulation (EC) No 2742/95 of 28 November 1995 on the transfer of 100 000 tonnes of barley and 100 000 tonnes of rye held by the German intervention agency (3) ; Whereas Commission Regulation (EEC) No 2131 /93 (4), as last amended by Regulation (EC) No 120/94 (*), laid down the procedures and conditions for the sale of cereals held by intervention agencies ; whereas Article 3 of that Regulation lays down that such cereals are to be sold by tendering procedure ; Whereas Article 4 of Regulation (EEC) No 2131 /93 lays down that an invitation to tender may be restricted to specified uses and/or destinations ; Whereas the livestock farming sector in some regions in the interior of Spain has been particularly affected by the drought ; whereas, therefore , for the first two weeks prio ­ rity as regards access to the tendering procedure should be given to stricken farmers in the said regions to enable them to meet their immediate needs ; Whereas the longer-term needs of farmers have to be met by the feed industry ; whereas provision should therefore be made in a second phase for supplying that industry ; Whereas the Member State must take all appropriate measures to control such use ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . The Spanish intervention agency shall issue a stan ­ ding invitation to tender, in accordance with the condi ­ Servicio Nacional de Productos Agrarios (SENPA), c/Beneficencia 8 , E-28004 Madrid ; (telex : 41 818 , 23 427 SENPA E ; fax 521 98 32, 522 43 87). Article 3 The Spanish intervention agency shall inform the Commission not later than the Tuesday of the week follo ­ wing expiry of the time limit for the submission of tenders of the quantity and average prices of the various lots sold . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7. 1992, p. 21 . 2 OJ No L 179, 29. 7. 1995, p. 1 . (3) OJ No L 285, 29. 11 . 199i , p. 16 . (4) OJ No L 191 , 31 . 7. 1993 , p. 76. 0 OJ No L 21 , 26. 1 . 1994, p . 1 . 25. 1 . 96 I EN Official Journal of the European Communities No L 19/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1996. For the Commission Franz FISCHLER Member of the Commission